 
 
EXHIBIT 10.1
 


 
- Confidential -
 
July 15, 2010
 
Mr. James Molinaro
2070 Angstadt Road
Quakertown, PA 18951




Re:    Employment Agreement with TechPrecision Corporation.
 
Dear Jim:
 
We are excited by your interest in joining TechPrecision Corporation. (the
“Company”).  This letter agreement ("Agreement") will set forth the terms of
your employment with the Company if you decide to join us.
 
1. Your Position; Annual Salary; Bonuses.  Commencing on July 21, 2010 (“Start
Date”), you will be employed on a full time basis, in the position of Chief
Executive Officer ("CEO"), reporting directly to the Board of Directors of the
Company (the "Board").  You agree to assume such duties and responsibilities as
may be customarily incident to such a position, including but not limited to,
such duties as may be assigned to you from time to time by the Board.  You shall
perform such duties at the principal executive offices of the Company, which
will be located in the greater Philadelphia, PA area.  For all services
rendered, the Company will pay you an annual base salary of Three Hundred
Thousand Dollars ($300,000) per year, paid semi-monthly according to the
Company’s regular payroll procedures (as may be amended from time to
time).  This annual base salary will be subject to periodic review by the
Board.  You will also be eligible each fiscal year to receive an annual
performance bonus ("Annual Bonus") of up to 50% of your then-current annual
salary. The actual amount of any such Annual Bonus shall be determined by the
Board and shall be based upon the achievement of such individual and/or company
performance goals as the Board shall establish in writing.  For Fiscal Year
2011, any Annual Bonus paid will be pro-rated and based on performance
objectives to be determined by the Board.  For subsequent fiscal years, the
Annual Bonus will be based upon performance objectives determined in advance of
that fiscal year.  Any such Annual Bonus will be paid as soon as practicable
after the Board determines that the Annual Bonus has been earned, but in no
event later than the last day of the calendar year in which such Annual Bonus is
determined to have been earned.)
 
2. Equity Compensation.  As soon as administratively practicable following your
Start Date and subject to the prior approval of the Board, the Company will
grant you an option to purchase 1,000,000 shares of the Company’s common stock
(the “Option”). The exercise price of the Option will be the average closing
price of a share of the Company’s common stock on the Over The Counter NASDAQ
Bulletin Board exchange for the first five (5) trading days following the date
that the Option is granted by the Board. The Option will be issued under the
Company's 2006 Long Term Incentive Plan (the “LTIP”) and pursuant to a stock
option agreement provided to you by the Company on, or as soon as
administratively practicable following, the date the Option is granted.  No
right to any stock is earned or accrued until such time as vesting occurs, nor
does the grant confer any right to continue vesting or employment.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Severance.
 
(a) If the Company terminates your employment other than: (1) for Cause (as
defined below); (2) because of your death; or (3) because of a disability that
renders you incapable of performing the essential functions of your position
with or without reasonable accommodation; or if you resign for Good Reason (as
defined below), then, conditioned upon your execution of a written release
reasonably acceptable to the Company and you (a “Release”) that becomes binding
upon you and the Company (to be drafted and provided by the Company) of any and
all claims, including without limitation any claims for lost wages or benefits,
stock options, breach of contract, employment discrimination, compensatory
damages, punitive damages, attorneys' fees, equitable relief, or any other form
of damages or relief you may assert against the Company, you shall receive the
following benefits: (i) twelve (12) months of continued payment of annual salary
at your then-current annual salary rate payable in accordance with the Company’s
regular payroll procedures, and (ii) reimbursement of your payment of premiums
for continued health benefits (i.e., medical, dental and vision) for you and
your covered dependents under the Company’s health plans for twelve (12) months,
payable when such premiums are due (provided you validly elect to continue
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) following receipt of notice thereof).
 
(b) If the Company terminates your employment other than: (1) for Cause (as
defined below); (2) because of your death; or (3) because of a disability that
renders you incapable of performing the essential functions of your position
with or without reasonable accommodation; or if you resign for Good Reason (as
defined below), and such termination or resignation occurs during the period
commencing on the date the Company enters into a non-binding (or binding) letter
of intent which if consummated would constitute a Change in Control, as that
term is defined in the LTIP, and ends thirty-one (31) days following the first
anniversary of a Change in Control, then subject to your executing and not
revoking a Release within the time period set forth in paragraph 3(c) of this
Agreement, the Company will provide you with (i) eighteen (18) months of
continued payment of annual salary at your then-current annual base salary rate
payable in accordance with the Company’s regular payroll procedures; (ii)
reimbursement of your payment of premiums for continued health benefits (i.e.,
medical, dental and vision) for you and your covered dependents under the
Company’s health plans for eighteen (18) months, payable when such premiums are
due (provided you validly elect to continue coverage under COBRA following
receipt of notice thereof; and (iii) 100% of the remaining unvested shares
underlying the Option will become immediately vested upon such termination or
resignation.  No severance or other benefits pursuant to this Agreement will be
paid or provided until the Release becomes effective.
 
(c) No severance or other benefits payable under Section 3 of this Agreement
will be paid or provided unless the Release becomes effective and irrevocable no
later than sixty (60) days following your termination date or such earlier date
required by the Release (such deadline, the “Release Deadline”).  If the Release
does not become effective by the Release Deadline, you will forfeit any rights
to severance or benefits under this Agreement.  No severance payments or
benefits will be provided until the Release becomes effective.  Notwithstanding
any contrary provisions of this Section 3, in the event that your termination
occurs at a time during the calendar year where it would be possible for the
Release to become effective in the calendar year following the calendar year of
your termination, then any severance payments or benefits provided by this
Agreement that may be considered Deferred Compensation Separation Benefits (as
defined below) under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the final regulations and any other guidance
promulgated thereunder (“Section 409A”)) will be provided on the first payroll
date to occur during the calendar year following the calendar year of your
termination, or, if later, (i) the Release Deadline, (ii) such time as required
by the payment schedule applicable to each severance benefit, or (iii) such time
as required by Section 4 of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) Definitions.  As used in this Agreement, the following terms have the
following definitions:
 
"Cause" for your termination will exist at any time after the occurrence of one
or more of the following:  (i) your insubordination or failure to apply best
efforts to your employment duties; (ii) your conviction of, or plea of nolo
contendere to, any felony or any crime involving dishonesty, fraud or moral
turpitude; (iii) neglect of your employment duties or failure to perform those
duties to the satisfaction of the Board that is not cured by you within thirty
(30) days of written notice being given by Company to you of such failure; (iv)
your negligent (or more severe) misconduct in connection with your employment
that violates a material provision of the Company’s code of conduct, code of
ethics, or other policies; (v) an act of dishonesty or fraud by you that causes
harm to the reputation or financial well being  of the Company; (vi) your breach
of your fiduciary trust or duty to the Company; (vii) your breach of a material
provision of any written agreement between you and the Company that is not cured
by you (if such breach is of a type that is capable of being cured) within
thirty (30) days of written notice being given by Company to you of such breach;
and/or (viii) use, possession or distribution of, or being under the influence
of, drugs or alcohol during working time or work-related activities.  Any
determination of “Cause” shall be by a vote of two-thirds (2/3) of the
disinterested members of the Board (i.e. all directors other than you) after
notice to you, expiration of any applicable cure period, and an opportunity to
appear before the Board (with the assistance of counsel) during the cure period.
 
"Company" shall, unless the context otherwise requires, include any acquirer of
or successor to TechPrecision Corporation.
 
"Good Reason" shall mean your resignation within sixty (60) days following the
expiration of any Company cure period (discussed below), of your knowledge of
the occurrence of one or more of the following, without your consent: (i) a
material reduction in your then-current annual base salary; (ii) a breach of
this Agreement by the Company that is not cured by the Company (if such breach
is of a type that is capable of being cured) within thirty (30) days of written
notice being given by you to the Company of such breach; or (iii) a material and
adverse change in the duties, authority or responsibilities (including reporting
responsibilities) you are asked to perform that is not cured by the Company (if
such change is of a type that is capable of being cured) within thirty (30) days
of written notice being given by you to the Company of such change, provided
that a material and adverse change in your duties, authority or responsibilities
shall not be occasioned if there has been a Change in Control, you remain a
member of the senior management of the acquiror of the Company, and you continue
to have the same authority over the TechPrecision business.  In addition, prior
to any such voluntary resignation, you must provide notice to the Company of the
existence of the Good Reason condition within thirty (30) days of your knowledge
of  its initial existence and the Company must be provided at least thirty (30)
days to remedy the condition.
 
 
3

--------------------------------------------------------------------------------

 
 
4. Section 409A.
 
(a) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided pursuant to a termination of your employment
under Section 3, if any, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”) will be
paid or otherwise provided until you have a “separation from service” within the
meaning of Section 409A.
 
(b) Notwithstanding anything to the contrary in this Agreement, if you are a
“specified employee” within the meaning of Section 409A at the time of your
termination (other than due to death), then the Deferred Compensation Separation
Benefits that are payable within the first six (6) months following your
separation from service will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
your separation from service.  All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, if you die following your separation from service, but prior to the
six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of your death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Each payment and
benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 409A.
 
(c) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of paragraph 4(a) above.  In addition, any amount payable under this
Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit will not constitute
Deferred Compensation Separation Benefits for purposes of paragraph 4(a)
above.  For purposes of this Agreement, “Section 409A Limit” will mean the
lesser of two (2) times: (i) your annualized compensation based upon the annual
rate of pay paid to you during your taxable year preceding your taxable year of
your termination of employment as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which your employment is terminated.
 
(d) Notwithstanding anything in the Agreement to the contrary or otherwise,
except to the extent any expense, reimbursement or in-kind benefit provided
pursuant to the Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A, and its implementing regulations and
guidance, (i) the expenses eligible for reimbursement or in-kind benefits
provided to you must be incurred during the term of the Agreement (or applicable
survival period), (ii) the amount of expenses eligible for reimbursement or
in-kind benefits provided to you during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
you in any other calendar year, (iii) the reimbursements for expenses for which
you are entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (iv) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.
 
 
4

--------------------------------------------------------------------------------

 
 
(e) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  The Company and you
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to you under Section 409A.
 
5. Benefits and Expenses.  You will receive four weeks paid vacation annually.
You will also be eligible to participate in the Company's employee benefit
plans.  You will receive such other benefits, including holidays and sick leave,
as the Company generally provides to its employees.  The Company reserves the
right to change or otherwise modify, in its sole discretion, the benefits
offered to employees to conform to the Company's general policies as they may be
changed from time to time.  You are authorized to incur necessary and reasonable
travel, entertainment and other business expenses in connection with your duties
hereunder.  The Company shall promptly reimburse you for such expenses upon
presentation of appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies.
 
6. Confidentiality.  As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company.  To protect the interests of the Company, you will need
to sign the Company's standard "At-Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement" hereto as (the "Employment and
Confidentiality Agreement") as a condition of your employment.  We wish to
impress upon you that we do not want you to, and we hereby direct you not to,
bring with you any confidential or proprietary material of any former employer
or to violate any other obligations you may have to any former employer.  During
the period that you render services to the Company for compensation, you agree
not to (i) engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company, or (ii)
assist any other person or organization in competing with the Company or in
preparing to engage in competition with the business or proposed business of the
Company.  You represent that your signing of this Agreement and the Employment
and Confidentiality Agreement and your commencement of employment with the
Company will not violate any agreement currently in place between yourself and
current or past employers, or between yourself and any other parties.
 
7. Non-Competition/Non-solicitation.  In consideration of becoming employed by
the Company and the compensation described herein, you hereby agree to execute
and abide by the terms of a restrictive covenant agreement provided to you by
the Company as soon as practicable following the date hereof, which agreement
shall provide that, for the period beginning on your Start Date and ending on
the later of the first anniversary of the date your employment with the Company
terminates for any reason or the first anniversary of the date that the last
severance payment is made to you pursuant to Sections 3(a) or 3(b) (as
applicable), you agree not to (i) become engaged in any manner with any person
that is in competition with the Company and (ii) solicit, or in any way
interfere with the Company’s relationship with, any customer or employee (or
other service provider) of the Company.
 
8. Authorization to Work.  Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three (3)
business days of the Start Date, you will need to present documentation
demonstrating that you have authorization to work in the United States.  This
requirement applies to U.S. citizens and non-U.S. citizens alike.
 
9. No Assignment.  You acknowledge that the services to be rendered by you under
this Agreement are unique and personal.  Accordingly, you may not assign or
delegate any of your rights or obligations hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
10. At-Will Employment.  While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time and with or without
Cause, and with or without notice.  However, you may be eligible to receive
certain payments/benefits in the event of certain terminations of your
employment, as stated above.  Neither the vesting of any options described in
this Agreement (nor any other provision of this Agreement or any other agreement
between you and the Company), nor your participation in any stock option,
incentive bonus, or other benefit program in the future is to be regarded as
assuring you of continuing employment for any particular period of time.
 
11. Arbitration.  In the event of any dispute or claim relating to or arising
out of our employment relationship, you and the Company agree that:  (i) any and
all disputes between you and the Company shall be fully and finally resolved by
binding arbitration in Philadelphia, Pennsylvania, in accordance with the
Employment Arbitration Rules of the American Arbitration Association; (ii) you
are waiving any and all rights to a jury trial but all court remedies will be
available in arbitration, including equitable relief where appropriate; (iii)
all disputes shall be resolved by a neutral arbitrator who shall issue a written
opinion, and judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof; (iv) the arbitration shall provide for
adequate discovery; (v) the parties shall share the arbitration fee equally, but
each party shall be responsible for its own attorneys’ fees and other costs
related to the arbitration; and (vi) notwithstanding the foregoing, no provision
of this paragraph shall prohibit the Company from petitioning a court directly
for injunctive or other equitable relief in those circumstances where monetary
damages would be inadequate.  The provisions of this paragraph shall supersede
and control over any other agreement or covenant for arbitration between the
Company and you (including the Employment and Confidentiality Agreement).
 
12. Controlling Law.  This Agreement and all questions relating to its validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by the laws of
the Commonwealth of Pennsylvania, notwithstanding any conflict of laws doctrines
of such state or any other jurisdiction to the contrary, and without the aid of
any canon, custom or rule of law requiring construction against the drafter of
the Agreement.
 
13. Entire Agreement.  This Agreement, together with the Employment and
Confidentiality Agreement, the LTIP, and the stock option agreements reflecting
your Option, will form the complete and exclusive statement of your employment
agreement with the Company.  It supersedes any other agreements or promises with
respect to your employment made to you by anyone, whether oral or written, and
it can only be modified in a written agreement signed by you and by another duly
authorized officer of the Company.  In the event of any conflict in terms
between this Agreement and any other plan, program or agreement applicable to or
executed by and between you and the Company, the terms of this Agreement shall
prevail and govern.
 
14. Rules of Conduct.  As a Company employee, you will be expected to abide by
the Company’s rules and standards.  Specifically, you will be required to sign
an acknowledgment that you have read and that you understand the Company’s rules
of conduct, which are included in the Company Handbook.
 
15. Indemnification; D&O Insurance.  The Company will indemnify you and hold you
harmless for all acts and omissions to act during your employment and service as
a member of the Board, and will advance all costs and legal expenses incurred,
to the maximum extent provided under the Company’s charter, by-laws and
applicable law.  During your employment and service as a member of the Board and
for all times thereafter during which you may be subject to liability for your
acts or omissions to act during such employment and service, the Company will
insure you under a policy of directors and officers liability insurance to the
same extent as it insures members of the Board.
 
 
6

--------------------------------------------------------------------------------

 
 
16. Section 280G.    In the event that the severance or other benefits provided
for in this offer or otherwise payable to you (i) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (ii) but for this
provision, would be subject to the excise tax imposed by Section 4999 of the
Code, then your severance and other benefits hereunder shall be either:
 
(a) delivered in full, or
 
(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,
 
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999 of the Code (and any equivalent  state or local excise taxes),
results in the receipt by you on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  Unless the Company and you otherwise
agree in writing, any determination required under this provision will be made
in writing by independent public accountants as the Company and you agree (the
“Accountants”), whose determination will be conclusive and binding upon you and
the Company for all purposes.  For purposes of making the calculations required
by this Section 13, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The Company and you agree to furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this provision.  The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this provision.  Any reduction in payments and/or benefits
required by this provision shall occur in the following order: (1) reduction of
cash payments; (2) reduction of vesting acceleration of equity awards; and (3)
reduction of other benefits paid or provided to you.  In the event that
acceleration of vesting of equity awards is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant for your
equity awards.  If two or more equity awards are granted on the same date, each
award will be reduced on a pro-rata basis.
 
17. Tax Withholding.  The Company may withhold from all payments and benefits
due to you (or your beneficiary or estate) under this Agreement all taxes which,
by applicable federal, state, local or other law, the Company is required to
withhold therefrom.
 
18. Acceptance.  If you decide to accept our offer, and I hope you will, please
sign the enclosed copy of this Agreement in the space indicated and return it to
me by no later than 5:00 pm ET on, July [16], 2010. If you have not accepted our
offer by that time, this offer will expire. Your signature will acknowledge that
you have read and understood and agreed to the terms and conditions of this
Agreement and the attached documents, if any.
 
Very truly yours,
 
/s/ Philip A. Dur                
Philip A. Dur
Chairperson of the Nominating Committee
TechPrecision Corporation
 


 
7

--------------------------------------------------------------------------------

 
 
I have read and understood this offer letter agreement and hereby acknowledge,
accept and agree to the terms as set forth above (including the Exhibits and
Attachment hereto).
 


/s/ James Molinaro                                         07/15/2010
James Molinaro
 


 
 
 
 
8
 

--------------------------------------------------------------------------------